DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-10, 12-13, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over DeHaan  (United States Patent 9,164,749) in view of Nadaf et al. (United States Patent Application Publication 2017/0063648)
As per claim 1, DeHaan teaches the invention substantially as claimed including, a method comprising: 
	providing, from a first virtual machine (Column 8, Lines 21-30,  one or more remote virtual machine installation client 244 can further host a virtual machine management engine 224  in connection with the provisioning of diverse sets of virtual machines 220. Virtual machine  management engine 224 can provide logic and other support to allow a remote virtual machine installation client 244 to, in addition to or in conjunction with provisioning services, also manage the identification and provisioning of different types or configurations of virtual machines hosted or instantiated in diverse sets of virtual machines 220)[executing on a centralized management node], a first image file (Column 8,Lines 21-30, one or more remote virtual machine installation client 244 can further host a virtual machine management engine 224 in connection with the provisioning of diverse sets of virtual machines 220. Virtual machine management engine 224 can provide logic and other support to allow a remote virtual machine installation client 244 to, in addition to or in conjunction with provisioning services, also manage the identification and provisioning of different types or configurations of virtual machines hosted or instantiated in diverse sets of virtual machines 220) to a first computing entity arranged within a first point of delivery (Column 5, Lines 9-16, the network 115 can include a number of the target machines 116. The target machines 116 can represent the particular machines to which software provisioning is directed. The target machines 116 may represent a wide variety of computing devices, such as personal computers, servers, laptop computers, personal mobile devices, and the like. In some aspects, the target machines 116 can represent distributed computing environments such as cloud computing environments), wherein the first image file comprises at least one of a first boot configuration file or a first ramdisk file (Column 5, Lines 44-47, Distributions can contain information about base operating system tasks, such as what kernel and initial ramdisk (“initrd”) are used in the provisioning, along with other information, such as required kernel parameters); 	
	providing, from a second virtual machine (Column 8, Lines 21-30,  one or more remote virtual machine installation client 244 can further host a virtual machine management engine 224  in connection with the provisioning of diverse sets of virtual machines 220) [executing on the centralized management node], a second image file (Column 8, Lines 21-30, one or more remote virtual machine installation client 244 can further host a virtual machine  management engine 224 in connection with the provisioning of diverse sets of virtual machines 220. Virtual machine management engine 224 can provide logic and other support to allow a remote virtual machine installation client 244 to, in addition to or in conjunction with provisioning services, also manage the identification and provisioning of different types or configurations of virtual machines hosted or instantiated in diverse sets of virtual machines 220) to a second computing entity arranged within a second point of delivery different from the first point of delivery (Column 5, Lines 9-16, the network 115 can include a number of the target machines 116. The target machines 116 can represent the particular machines to which software provisioning is directed. The target machines 116 may represent a wide variety of computing devices, such as personal computers, servers, laptop computers, personal mobile devices, and the like. In some aspects, the target machines 116 can represent distributed computing environments such as cloud computing environments), wherein the second image file comprises at least one of a second boot configuration file or a second ramdisk file (Column 5, Lines 44-47, Distributions can contain information about base operating system tasks, such as what kernel and initial ramdisk (“initrd”) are used in the provisioning, along with other information, such as required kernel parameters); 
	providing, from the first virtual machine (Column 8, Lines 21-30,  one or more remote virtual machine installation client 244 can further host a virtual machine management engine 224  in connection with the provisioning of diverse sets of virtual machines 220. Virtual machine  management engine 224 can provide logic and other support to allow a remote virtual machine installation client 244 to, in addition to or in conjunction with provisioning services, also manage the identification and provisioning of different types or configurations of virtual machines hosted or instantiated in diverse sets of virtual machines 220) [executing on the centralized management node], a third image file (Column 8, Lines 21-30, one or more remote virtual machine installation client 244 can further host a virtual machine management engine 224 in connection with the provisioning of diverse sets of virtual machines 220. Virtual machine management engine 224 can provide logic and other support to allow a remote virtual machine installation client 244 to, in addition to or in conjunction with provisioning services, also manage the identification and provisioning of different types or configurations of virtual machines hosted or instantiated in diverse sets of virtual machines 220) to the first computing entity arranged within the first point of delivery  (Column 5, Lines 9-16, the network 115 can include a number of the target machines 116. The target machines 116 can represent the particular machines to which software provisioning is directed. The target machines 116 may represent a wide variety of computing devices, such as personal computers, servers, laptop computers, personal mobile devices, and the like. In some aspects, the target machines 116 can represent distributed computing environments such as cloud computing environments), wherein the third image file comprises a first operating system installation file (Column 8, Lines 8-12,  Each virtual machine in a given type can access a set of shared processing, memory, and other resources on server or other hardware that are aggregated to permit a user to invoke or instantiate a virtualized computing environment, including an operating system); and 
	providing, from the second virtual machine  (Column 8, Lines 21-30,  one or more remote virtual machine installation client 244 can further host a virtual machine management engine 224  in connection with the provisioning of diverse sets of virtual machines 220)  [executing on the centralized management node], a fourth image file to the second computing entity arranged within the second point of delivery (Column 8, Lines 21-30, one or more remote virtual machine installation client 244 can further host a virtual machine management engine 224 in connection with the provisioning of diverse sets of virtual machines 220. Virtual machine management engine 224 can provide logic and other support to allow a remote virtual machine installation client 244 to, in addition to or in conjunction with provisioning services, also manage the identification and provisioning of different types or configurations of virtual machines hosted or instantiated in diverse sets of virtual machines 220), wherein the fourth image file comprises a second operating system installation file (Column 8, Lines 8-12,  Each virtual machine in a given type can access a set of shared processing, memory, and other resources on server or other hardware that are aggregated to permit a user to invoke or instantiate a virtualized computing environment, including an operating system).

	Although Dehaan teaches centralized provisioning to cloud tenants, Dehaan fails to specifically teach the first and second virtual machines executing on the centralized management node.
	However, Nadaf teaches a first virtual machine ([0023], The memory 104 includes the NaaS layer 106 and other modules. The module 106 include routines, programs, objects, components, data structures, etc., which perform particular tasks or implement particular abstract data types; and [0030], the SDN interface modules 306 … communicate with the corresponding network control/management systems) executing on a centralized management node ([0019], the system 100 includes one or more processor(s) 102 and a memory 104 communicatively coupled to each other. The memory 104 includes a network as a service (NaaS) layer module 106 that provisions network services requested by a multiple clients in a heterogeneous environment. The system 100 also includes interface(s) 108); and 
	a second virtual machine  ([0023-0026], The memory 104 includes the NaaS layer 106 and other modules. The module 106 include routines, programs, objects, components, data structures, etc., which perform particular tasks or implement particular abstract data types; [0030], non-SDN (legacy) interface modules 308 …communicate with the corresponding network control/management systems) executing on a centralized management node ([0019], the system 100 includes one or more processor(s) 102 and a memory 104 communicatively coupled to each other. The memory 104 includes a network as a service (NaaS) layer module 106 that provisions network services requested by a multiple clients in a heterogeneous environment. The system 100 also includes interface(s) 108).

	DeHaan and Nadaf are analogous because they are each related to provisioning. DeHaan teaches a method of centralized provisioning in a cloud environment (Abstract, Embodiments relate to systems and methods for differential software provisioning on virtual machines having different configurations. A provisioning (or “cobbler”) server can interact with a local virtual machine installation client to initiate a software provisioning process to diverse sets of virtual machines. The provisioning process can entail, for example, the selection and delivery of an operating system to the diverse sets of virtual machines, as well as the installation of applications or other software; and Column 3, Lines 27-32, The provisioning environment 100 can integrate mirroring of package repositories with the provisioning process, so that a provisioning server may serve as a central mirror point of contract for all of an organization's software needs). Nadaf also teaches a method of centralized provisioning in a cloud environment. (Abstract, provisioning network services in a cloud computing environment, and more particularly to framework for provisioning network services in a heterogeneous cloud computing environment. In one embodiment, the disclosure includes a network as a service (NaaS) layer under a cloud provisioning platform. The NaaS layer can be interfaced with any cloud provisioning platform. The NaaS layer serves the networking needs of the heterogeneous cloud environment. It provides network services like monitoring, notifications, QoS policies, network topology and other services. For example, the cloud provisioning platform defines a virtual network and attaches a plurality of virtual machines to it. All the communications related to creation/deletion/update of virtual networks, virtual subnets, virtual ports, virtual router, virtual interfaces etc., are sent to the NaaS layer. On receiving the communication, the NaaS layer takes necessary steps to provide the network services as per the needs of the request. Apart from provisioning, the NaaS layer periodically monitors the network elements as well). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of DeHaan would be modified with the centralized management mechanism taught by Nadaf in order to manage image provisioning. Therefore, it would have been obvious to combine the teachings of DeHaan and Nadaf.

As per claim 2, Nadaf teaches, wherein the first point of delivery comprises a first OpenStack point of delivery ([0035], The Controller Node 402, the SDN controller 208 and the Non-SDN controller 210 are connected to the NaaS layer 106 to provide network services to Open Stack Cloud; [0026], The cloud orchestrator 202 distributes the virtual machine provisioning requests received by tenants or a cloud administrator to cloud provisioning platform 204. The cloud provisioning platform 204 interface defines a virtual network and requests attachment of virtual machines to one or more virtual network through virtual machine provisioning requests); and 
	wherein the second point of delivery comprises a second OpenStack point of delivery ([0035], The Controller Node 402, the SDN controller 208 and the Non-SDN controller 210 are connected to the NaaS layer 106 to provide network services to Open Stack Cloud).

As per claim 4, Nadaf teaches, wherein the first computing entity comprises at least one of a controller node, a compute node and/or a storage node ([0030], The SDN interface module communicates with the SDN controllers 208 (Floodlight, OpenDayLight, etc.) and Non-SDN controllers 210 (as shown in FIG. 2)).

As per claim 5, Nadaf teaches, wherein the first virtual machine is configured as a first management node ([0023], The memory 104 includes the NaaS layer 106 and other modules. The module 106 include routines, programs, objects, components, data structures, etc., which perform particular tasks or implement particular abstract data types; [0026], the NaaS layer 106 provisions tunnels between appropriate end points to enable communication between the virtual machines; and [0030], the SDN interface modules 306 … communicate with the corresponding network control/management systems)  for the first point of delivery ([0026], the NaaS layer 106 provisions tunnels between appropriate end points to enable communication between the virtual machines; and [0030], the SDN interface modules 306 and non-SDN (legacy) interface modules 308 that communicate with the corresponding network control/management systems); and 
	wherein the second virtual machine is configured as a second management node ([0023], The memory 104 includes the NaaS layer 106 and other modules. The module 106 include routines, programs, objects, components, data structures, etc., which perform particular tasks or implement particular abstract data types; [0026], the NaaS layer 106 provisions tunnels between appropriate end points to enable communication between the virtual machines; and [0030],  non-SDN (legacy) interface modules 308 …communicate with the corresponding network control/management systems) for the second point of delivery ([0026], the NaaS layer 106 provisions tunnels between appropriate end points to enable communication between the virtual machines; and [0030], the SDN interface modules 306 and non-SDN (legacy) interface modules 308 that communicate with the corresponding network control/management systems).

As per claim 8, Nadaf teaches, further comprising: 
	obtaining, at the centralized management node, a first Dynamic Host Configuration Protocol request ([0026], The cloud orchestrator  202 distributes the virtual machine provisioning requests received by tenants or a cloud administrator to cloud provisioning platform 204. The cloud provisioning platform 204 interface defines a virtual network and requests attachment of virtual machines to one or more virtual network through virtual machine provisioning requests; and [0028], this proposed framework configures the network resources to provide…Dynamic Host Configuration Protocol (DHCP) and other services), wherein the first image file is provided to the first computing entity in response to obtaining the first Dynamic Host Configuration Protocol request ([0028], this proposed framework configures the network resources to provide routing, firewall, load balancing, Dynamic Host Configuration Protocol (DHCP) and other services; and [0036], At block 502, one or more virtual machine provisioning requests are received from the cloud orchestrator 202 and flow down to the cloud provisioning platform 204. Further at block 504, the required compute and storage resources are assigned by the cloud provisioning platform to the virtual machine provisioning requests and further the one or more network service requests are generated. At block 506, the one or more network service requests are sent to the NaaS layer 106 by the cloud provisioning platform 204 for providing network services. Appropriate configuration of the physical network elements to enable communication between the virtual machines is performed by the NaaS layer 106 via the corresponding SDN controllers 208 or Non-SDN controllers 210 (as mentioned in FIG. 2) at block 508); and 
	obtaining, at the centralized management node, a second Dynamic Host Configuration Protocol request, wherein the second image file is provided to the second computing entity in response to obtaining the second Dynamic Host Configuration Protocol request ([0026], The cloud orchestrator  202 distributes the virtual machine provisioning requests received by tenants or a cloud administrator to cloud provisioning platform 204. The cloud provisioning platform 204 interface defines a virtual network and requests attachment of virtual machines to one or more virtual network through virtual machine provisioning requests; and [0028], this proposed framework configures the network resources to provide…Dynamic Host Configuration Protocol (DHCP) and other service).

As per claim 9, this is the “apparatus claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 10, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 21, this is the “tangible, non-transitory computer readable mediums claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 22, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 24, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 25, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 26, this claim is similar to claim 8  and is rejected for the same reasons.

	Claims 3, 6, 7, 11, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeHaan-Nadaf and in further view of Raj et al. (United States Patent 10,958,539).
As per claim 3, The combination of DeHaan and Nadaf fail to specifically teach wherein the third image file further comprises a first certificate file configured to enable the first computing entity to perform certificate validation of the first operating system installation file.
	However, Raj  teaches, wherein the third image file further comprises a first certificate file configured to enable the first computing entity to perform certificate validation of the first operating system installation file (Column 6, Lines 8-11, upon activation the compute element 320 installs the image. After the image has been installed in the compute element 320, the compute element 320 reboots—Block 420. Referring to FIG. 5, and continuing to refer to prior figures for context, a block flow diagram depicting methods 500 to upgrade images on compute elements 320 is shown, in accordance with certain examples of the technology disclosed herein. In such methods 500, as a part of establishing an SSH connection, Block 440, the compute element 320 sends its host key or certificate, for example, an X.509 public key certificate, to the controller 230—Block 540. In the continuing example, the controller 230 uses the certificate to validate the identity of the rebooted compute element 320).

	The combination of DeHaan-Nadaf and Raj are analogous because they are each related to provisioning. DeHaan and Nadaf both teach methods of centralized provisioning in a cloud environment. Raj also teaches a method of centralized provisioning in a cloud environment. (Abstract, A network function virtualization (NFV) compute element installs an image supporting a virtualized network function (VNF) on the element. The image includes instructions/data to initiate a TCP connection between the element and a Software Defined Network (SDN) controller upon reboot of the element. Upon rebooting, the element establishes, as client in accordance with the instructions/data, a TCP connection with the controller; and Column 2, Lines 36-43, the image management service distributes archived versions of the image, for example, “*.tar.gz” or “qcow2” archives, to the compute elements 320. The controller 230 then activates the distributed archives by executing a set of configuration commands on the compute element 320 that does the installation of the image on the compute element 320). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination DeHaan-Nadaf would be modified with the centralized management and validation mechanisms taught by Raj in order to manage image provisioning. Therefore, it would have been obvious to combine the teachings of the combination of DeHaan-Nadaf and Raj.

As per claim 6, the combination of DeHaan-Nadaf fails to specifically teach, wherein providing the first image file to the first computing entity arranged within the first point of delivery comprises providing the first image file via a Wide Area Network.
	However,  Raj teaches, wherein providing the first image file to the first computing entity arranged within the first point of delivery comprises providing the first image file via a Wide Area Network (Column 4, Lines 58-59, network 99 includes one or more of a local area network (LAN), a wide area network (WAN)).
	The same motivation used in the rejection of claim 3 is applicable to the instant claim.

As per claim 7, the combination of DeHaan-Nadaf fails to specifically teach, wherein providing the first image file to the first computing entity arranged within the first point of delivery comprises providing the first image file via a Local Area Network.
	However, Raj teaches, wherein providing the first image file to the first computing entity arranged within the first point of delivery comprises providing the first image file via a Local Area Network (Column 4, Lines 58-59, network 99 includes one or more of a local area network (LAN), a wide area network (WAN)).
The same motivation used in the rejection of claim 3 is applicable to the instant claim.

As per claim 11, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 23, this claim is similar to claim 3 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199